Citation Nr: 0015303	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96 - 14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to November 
1983, including a tour of duty in the Republic of Vietnam 
from August 1965 to September 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1996 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied entitlement to a 
rating in excess of 10 percent for post-traumatic stress 
disorder (PTSD).  A Hearing Officer's decision of November 
1996 increased the evaluation for that disorder to 50 
percent, and the veteran continued his appeal for an 
increased rating.  In July 1997, the case was Remanded to the 
RO for further consideration under newly-revised criteria for 
diagnosing and evaluating mental disorders disabilities which 
became effective November 7, 1996.  At that time, the Board 
noted that the veteran had raised the issue of entitlement to 
a total disability rating based on unemployability due to 
service-connected disabilities, and referred that issue the 
RO for appropriate development and adjudication.  

The requested development actions on remand were 
satisfactorily completed on remand, and the case was returned 
to the Board for further appellate consideration.  On June 
11, 1998, the Board issued a decision which the claimant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  On November 20, 1998, the Court remanded the 
case to the Board for another decision, taking into 
consideration matters raised in its order.  

In its order remanding the case to the Board, the Court noted 
the Board's finding that the veteran's ongoing alcohol 
dependence, not his irritability and poor concentration, is 
the single greatest cause of social and industrial 
impairment."  The Court concluded that this finding violated 
the Court's holding that the Board is precluded from 
differentiating between symptomatology attributable to a 
nonservice-connected mental disability and that attributable 
to a service-connected 


mental disability in the absence of independent medical 
evidence that does so.  Mittleider v. West,  11 Vet. 
App. 181, 182 (1998) (per curiam), citing  Mitchem v. Brown,  
9 Vet. App. 136, 140 (1996).  

In addition, the Court found that the Board provided an 
inadequate discussion of the evidence discussing the 
veteran's social and industrial impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood as reflected in his current Global Assessment of 
Functioning (GAF) Score of 40, in the context of the old and 
the newly revised rating criteria.  38 C.F.R. Part 4, 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996) and  
38 C.F.R. Part 4, 4.125-4.130, Diagnostic Code 9411 (on and 
after November 7, 1996).

On remand, the Court instructed the Board to readjudicate the 
appellant's claim for a rating in excess of 50 percent for 
PTSD based on all the evidence of his current symptomatology 
and in conjunction with the requirements for a higher rating 
under both the old and the new criteria.  Karnas v. 
Derwinski,  1 Vet. App. 308, 313 (1991) (where a regulation 
changes before the conclusion of the judicial appeal process, 
the version most favorable to the appellant will apply).  

The Court's order further stated that the appellant had the 
right to submit additional evidence and argument on the 
matter remanded by the Court to the Board, in accordance with  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  


FINDINGS OF FACT

1.  The claim for a rating in excess of 50 percent for PTSD 
is plausible because it is capable of substantiation, and 
supportive medical evidence has been submitted.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  


3.  The schedular criteria for rating mental disabilities in 
effect on and after November 7, 1996, reflect no substantive 
changes which would tend to be more favorable to the veteran 
than those in effect prior to that date.  

4.  The clinical and other data establish that the veteran's 
service-connected PTSD with anxiety and depression is 
productive of occupational or social impairment sufficient to 
warrant assignment of a schedular 100 percent rating under 
the criteria in effect prior to and on and after November 7, 
1996.


CONCLUSIONS OF LAW
1.  The claim for a rating in excess of 50 percent for PTSD 
is well grounded because it is capable of substantiation, and 
supportive medical evidence has been submitted.  38 U.S.C.A. 
§ 1110, 1131, 5107(a) (West 1991).  

2.  The schedular criteria for rating mental disabilities in 
effect on and after November 7, 1996, reflect no substantive 
changes which would tend to be more favorable to the veteran 
than those in effect prior to that date.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R., Part 4, § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996);  38 C.F.R., 
Part 4, § 4.125-4.130, Diagnostic Code 9411 (effective on and 
after November 7, 1996);  Karnas v. Derwinski,  1 Vet. 
App. 308, 313 (1991).  

3.  The schedular criteria for an increased rating of 100 
percent for PTSD with anxiety and depression are met prior to 
and on and after November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R., Part 4, § 4.132, Diagnostic 
Code 9411 (prior to November 7, 1996);  38 C.F.R., Part 4, 
§ 4.125-4.130, Diagnostic Code 9411 (effective on and after 
November 7, 1996) 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim of entitlement to a 
rating in excess of  50 percent for PTSD with anxiety and 
depression is well grounded within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that he has suffered an increase in disability.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  We further find that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the veteran has been afforded a 
personal hearing before a Hearing Officer at the RO in April 
1996, and that the RO has met its duty to assist the veteran 
by obtaining a summary of VA hospitalization of the veteran 
from August to October 1994; VA outpatient treatment records 
dated from September 1995 to March 1996; and reports of VA 
psychiatric examinations of the veteran in April 1996, in 
September 1997, and in October 1997.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of  50 percent for PTSD 
because it did not take into account or properly weigh the 
medical and other evidence of record.  It is contended that 
his PTSD has increased in severity since 1994, when his 
spouse threatened to leave him if he did not stop drinking; 
that he became very angry and irritable after abstaining from 
alcohol for about two months; that he suddenly had a 
flashback to Vietnam experiences; that he immediately ran out 
and got something to drink and it made him feel better; and 
that if he stopped drinking he would have horrible flashbacks 
and nightmares.  It is contended that his alcohol problem is 
related to his PTSD; that he has submitted competent medical 
evidence and testimony which supports his claim for a rating 
in excess of  50 percent for PTSD; that he is required to 
attend regular counseling and to take regular medication for 
control of his PTSD 


symptoms; that he is unable to hold a full-time job due to 
his illness; that he retired from the Post Office due to 
disability; and that assignment of a rating in excess of  50 
percent for PTSD is warranted.

I.  Evidentiary and Procedural History

The veteran's service medical records show diagnoses of 
functional or reactive hypoglycemia; acute anxiety; 
conversion; phobia; obsessive and hypochondriacal traits; 
acute anxiety episodes superimposed on chronic anxiety; 
anxiety neuroses, moderately severe; chronic marital 
maladjustment; obsessive compulsive personality; typical 
anxiety neurosis with secondary depressive features; 
depression/ anxiety; adult situational reaction with 
depressive features; depressive reaction; persistent chronic 
anxiety; panic disorder; and recurrent depression with panic 
attacks and phobic avoidance.  

A VA rating decision of April 1984 granted service connection 
for anxiety and depression, evaluated as 10 percent 
disabling.  

In January 1994, the veteran received a Letter of Warning 
from the US Postal Service for being absent without 
permission (AWOL), and for failing to provide any 
documentation to support or explain his absence.  

The veteran was admitted to the VAMC, Cleveland, in May 1994 
for substance abuse; in June 1994 for schizophrenia; again in 
June 1994 for major depression; and in July 1994 for 
substance abuse.  He completed the addiction recovery program 
at the VAMC, Cleveland, in August 1994.

In August 1994, the veteran claimed service connection for 
PTSD, citing his current hospitalization for that disability 
at a VA medical facility.  



A VA hospital summary from the VAMC, Brecksville, dated from 
August to October 1994, shows that the veteran was admitted 
to the Transcend program for treatment of PTSD after 
completing the addiction recovery treatment program for 
alcohol addiction.  The veteran reported increasing symptoms 
of PTSD since discontinuing alcohol.  The veteran was treated 
with individual and group therapy and placed in a self-
support group.  During hospitalization, a large thrombosed 
hemorrhoid was discovered, and he was referred to the Wade 
Park facility for treatment.  However, the veteran 
disappeared during transport to Wade Park, and was 
subsequently shown by saliva tests to have been drinking 
alcohol.  He caused a confrontation later that evening over 
giving a urine sample for drug testing, and was discharged 
from the program and the hospital for unauthorized absence 
and for drug (alcohol) use.  The diagnoses included PTSD, 
alcohol dependence, and rule out personality disorder with 
narcissistic traits.  His Global Assessment of Functioning 
Score (GAF) was currently 65, 55 in the last year, and he was 
considered competent and employable.  

In September 1994, the US Postal Service took action to grant 
the veteran disability retirement based upon his failure to 
show up for work or to call in; the issuance of two letters 
of discipline during that year; repeated misdeliveries of 
mail on his route; and loud and abusive language at work.  
That action was subsequently suspended after he submitted 
medical documentation showing that he was seeking help.  

A rating decision of September 1995 evaluated the veteran's 
psychiatric disability as anxiety and depression with PTSD, 
and continued the prior 10 percent evaluation.  

VA outpatient treatment records dated from September 1994 to 
March 1996 show that the veteran was seen in October 1994 for 
urine testing.  He complained that his wife did not 
understand "where [he] is at," and that he was having 
difficulty maintaining sobriety.  In November 1994, the 
veteran's diagnoses were shown as 


alcohol dependence and PTSD.  It was noted that the veteran's 
wife reportedly focused on his alcohol dependence, and seemed 
less interested, or disbelieving, that he had PTSD.  In a 
December 1994 interview with the veteran's wife, she stated 
that the veteran had a drinking problem prior to Vietnam.  
The veteran reported that his nightmares had themes of being 
restrained, hindered, and anxious to go, and of being 
prevented from doing so.  

VA outpatient treatment records dated in January 1995 show 
that the veteran could not be readmitted to the Transcend 
program until he was able to maintain sobriety.  An entry in 
February 1995 shows that the veteran alleged that "low level 
PTSD" existed prior to his job loss secondary to alcohol, 
but was "more honest" about the negative influence of 
alcohol and admitted why he left the Transcend program.  
Subsequent interviews focused on marital conflicts and 
financial problems.  A March 1995 entry noted that Social 
Security disability benefits had been denied the veteran, and 
that financial pressures continued to mount.  He stated that 
he felt "down," unmotivated, and depressed, but felt that 
there were no other options than to work.  He complained that 
a recent job painting had caused flashbacks, anger, 
helplessness, and wanting to leave, and wondered if he would 
experience the same symptoms if he returned to his job at the 
Postal Service.  It was indicated that he was attempting to 
return to his job at the Postal Service.  In April 1995, 
disability was approved by the Postal Service.  

VA outpatient treatment records dated in April 1995 indicated 
that the veteran had obtained another job, and could earn up 
to 80 percent of his previous wages before such would affect 
his disability benefits.  He reported having an argument with 
his wife, followed by drinking to "cool himself down."  In 
May 1995, he reported that he had quit his job "after he 
started to see the past come back again," and that after his 
job went to full-time, he worried that those symptoms would 
get worse.  He asserted that his flashbacks became worse when 
he quit drinking; that he continued 


to drink to "calm himself"; and that his alcoholism was 
secondary to his PTSD."  It was indicated that he admitted 
to drinking up to 12 beers twice a week.  The diagnosis was 
alcohol dependence and PTSD.  Records dated in July 1995 show 
that the veteran continued to drink and to complain of 
nightmares.  The diagnoses were alcohol dependence and PTSD.  
Entries in August, September, and October 1995 show that the 
veteran continued to use alcohol to cope, stating that he 
"would rather deal with the consequences of drinking than 
the terrible thoughts and nightmares."  Records dated in 
September 1995 show that the veteran stated that he felt 
"pretty good;" that he was alert, relaxed, and cooperative, 
and that his condition was stable.  The reporting health care 
professional indicated that the veteran was unwilling to stop 
drinking.  

A rating action of February 1996 continued the 10 percent 
evaluation for the veteran's anxiety and depression with 
PTSD, and he initiated the instant appeal.  

VA outpatient treatment records dated from October 1995 to 
March 1996 show that the veteran continued to be treated in 
the mental health clinic for alcohol dependence and PTSD.  In 
November 1995, the veteran acknowledged that his drinking had 
increased to two cases of beer weekly, and in December 1995 
told his therapy group that drinking was the most effective 
way of blocking out Vietnam nightmares.  Another entry in 
December 1995 noted that the veteran's spouse expressed 
concern about his drinking problem; noted his recent arrest 
for driving under the influence (DUI) of alcohol; and felt 
that the marriage was deteriorating.  She expressed concern 
about their future, their financial security; and felt that 
the veteran was making an insufficient effort to control his 
drinking.  The veteran expressed the opinion that his wife 
was too hysterical and too emotional to discuss their 
problems.  The veteran's wife subsequently reported that the 
veteran was drinking heavily and had quit his job because he 
was not able to make it in to work.  

In January 1996, the veteran was shown to be seriously 
considering entering an alcohol treatment program due to his 
DUI and because his marriage was in trouble due to his 
drinking.  His wife was pressuring him about drinking, but he 
expressed concern about the recurrence of PTSD symptoms.  It 
was indicated that he continued to abuse alcohol.  Another 
entry in January 1996 shows that the veteran continued to 
drink, and that he had changed his mind about entering a 
substance abuse inpatient treatment program.  In February 
1996, the veteran reported that his DUI case had been 
dismissed due to "double jeopardy" since his driver's 
license had already been suspended at the time of his arrest.  
Counseling continued to focus on the relationship between his 
alcoholism and his PTSD.  Records dated in March 1996 show 
that the veteran felt that his wife attempted to limit his 
drinking by controlling the family money.  The reporting 
health care professional stated that the veteran used his 
fear of having PTSD symptoms as a rationale for his continued 
alcohol use.  He was said to be up to 15 cans of beer every 
two days, and reported improvement in depression.  The 
diagnosis was alcohol dependence.  

A personal hearing was held before a Hearing Officer at the 
RO in April 1996.  The veteran testified, in pertinent part, 
that his PTSD has increased in severity since 1994, when his 
spouse threatened to leave him if he did not stop drinking; 
that he subsequently became very angry and irritable after 
abstaining from alcohol for about two months; that he 
suddenly had a flashback to Vietnam experiences; that he 
immediately ran out and got something to drink and it made 
him feel better; and that if he stopped drinking he would 
have horrible flashbacks and nightmares.  He further asserted 
that he has submitted medical evidence which supports his 
claim for a rating in excess of  50 percent for PTSD; that he 
is required to take regular medication for control of his 
PTSD symptoms and to attend regular counseling; that he is 
unable to hold a full-time job due to his illness, that he 
retired from the Post Office due to disability; and that 
assignment of a rating in excess of  50 percent for PTSD is 
warranted.  He testified that he was currently employed on a 
part-time basis as a machinist; that he works alone and has 
no supervision; that his wife is out of patience with him; 
that he is afraid of losing that relationship; and that his 
wife attends Alanon meetings.  A transcript of the testimony 
is of record.  

A report of VA psychological evaluation, conducted in April 
1996, cited a medical history and PTSD symptoms as described 
by the veteran.  The veteran reported that he had been 
married for 34 years and had two grown children from whom he 
was estranged; that he experienced severe marital tension 
which he stated was primarily due to his continued use of 
alcohol; that his employment as a postal worker ended in 1994 
when his symptoms escalated due to problems with co-workers; 
that he currently works part-time as a machine operator; and 
that his employment continues because his employer is lenient 
regarding his drinking.  Psychological testing was positive 
for and consistent with PTSD and severe depression.  With 
respect to occupational functioning, the examiner noted the 
veteran's statement that his career with the postal service 
ended prematurely due to an exacerbation of depression, 
anxiety, PTSD, and substance abuse, and that his family 
relationships continued to be strained as he attempted to 
manage his emotional life with alcohol.  No GAF score was 
reported.  The diagnoses were PTSD; major depression; and 
alcohol dependence, active.  

Another report of VA psychiatric examination, also conducted 
in April 1996, cited the veteran's statement that he served 
13 months in Vietnam; and that his job was repair parts 
specialist, but he worked as a heavy equipment operator, 
resulting in an episode in which eight teenagers were 
accidentally killed.  Following service, his employment 
included 10 years with the postal service, ending when his 
efforts to discontinue drinking triggered PTSD symptoms.  He 
reported that he was currently medicated with Prozac and 
Bushpar; that he was seen regularly as an outpatient; and 
that he currently drank 15 beers per day.  Mental status 
examination disclosed that the veteran's mood was depressed, 
and that he had difficulty with reality testing when he 
described thinking he was back in Vietnam while working at 
the post office, which he described in "a vivid, reliable 
manner".  The examiner offered the opinion that the veteran 
was sincere; that there was a great deal of guilt and 
depression; and that he was not exaggerating for secondary 
gain.  

The VA psychiatric examiner further offered the opinion that 
the veteran's psychological test scores were compatible with 
PTSD; that he had gone through his life with a great deal of 
anxiety and depression, at times with panic attacks and a lot 
of chronic guilt; that he had been unable to control his 
abuse of alcohol in spite of any treatment; that he had had 
difficulties in the relationship with his family and his 
employment; and that while his alcohol addiction had 
complicated the picture, making his functioning more 
defective, the impression was that he did have a primary 
diagnosis of PTSD.  There was no indication that the veteran 
was unemployable, and he was shown to be competent to handle 
his benefit payments.  The Axis I diagnosis was PTSD, 
moderate to severe; and alcohol addiction.  Axis IV showed 
that he was "going through the sequelae of Viet Nam 
experience."  The psychiatric examiner did not review the 
veteran's claims folder, and the traumatic event and 
symptomatology cited were based upon statements offered by 
the veteran.  His current GAF score was estimated as 35, 
indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment , thinking or 
mood, and 60 for the past year.

A letter from a VA psychologist, dated in April 1996, 
explains that the veteran had requested that he write a 
letter of support to clarify his condition and to increase 
his service-connected disability compensation.  It was noted 
that the veteran had been treated on an outpatient basis 
since October 1994 for PTSD and for alcohol dependence; that 
he occasionally had periods of deep depression, difficulty 
concentrating, irritability and outbursts of anger, requiring 
ongoing psychotropic medication; and that he had an 
exaggerated startle response and recurrent and intrusive 
recollections of Vietnam-related events.  It was indicated 
that he appeared only able to tolerate situations where work 
pressures and interpersonal stresses were very minimal.  It 
was indicated that the veteran was employed on a part-time 
basis, but the circumstances were rather unique (e.g., works 
alone, minimal supervision), and that he used alcohol daily 
to cope with "daily demands" and Vietnam memories.  
Although the veteran was said to be aware of the dangers of 
alcohol dependence, he reportedly rationalized that alcohol 
suppressed his Vietnam-related memories/ flashbacks.  His 
numerous attempts to abstain from alcohol were said to be 
without success.

A letter from the veteran's spouse, dated in April 1996, 
states that the veteran does no socializing; that he has no 
motivation to do anything; that he drinks and drives;  that 
he behaves like a teenager when he drinks, which he does 
every day; that he does not take care of his responsibilities 
if she does not push and motivate him to do things; that he 
is a very nice man when he does not drink; and that she has a 
real hard and frustrating life with him.  

A rating decision of November 1996 granted an increased 
rating of  50 percent for the veteran's psychiatric 
disability, evaluated as PTSD with anxiety and depression.  
His appeal continued.

A letter from the veteran, dated in December 1996, states 
that he had lost his part time job; that he wanted to work, 
but his nervousness and lack of concentration had caused him 
to make a lot of mistakes; that in September 1996, his wife 
had forced him out of their home; that his children continue 
to avoid him; and that "it is very difficult to go from day 
to day knowing that people do not understand me and my 
feelings."  

A December 1996 letter from the veteran's brother remarked 
upon serious changes in the veteran's behavior toward his 
wife, children and other family members; that the veteran and 
his wife had separated in September 1996; that in his last 
part-time employment, the veteran had no interaction with co-
workers; that he was living alone in a trailer; that he 
talked only to his brother, who was about to relocate a 
considerable distance away; and that the veteran needed help 
with his emotional problems.  

Pursuant to remand by this Board, the veteran underwent 
additional VA psychiatric examination and psychological 
evaluation.  A report of VA psychological examination, 
conducted in September 1997, cited the veteran's statement 
that he is currently unable to work any kind of steady job 
due to symptoms of PTSD and believed that his disability 
rating should be increased.  He indicated that he and his 
wife had separated in September 1996, and that their divorce 
had become final in August 1997.  The veteran complained of 
intrusive thoughts and dreams of Vietnam, insomnia, 
irritability, anger, and of not wanting to be around anyone, 
asserting that alcohol use is the only way he could deal with 
distress, depression, and panic attacks which appeared "out 
of the blue."  He offered a history of events during his 
military service, as well as his military and post-military 
medical treatment.  On interview, the veteran appeared 
depressed and sad, showing a restricted affect and crying 
several times.  Psychological testing revealed that the 
overall MMPI profile was typical of Vietnam veterans with 
PTSD and that other test scores supported that conclusion.  
The reporting psychologist indicated that the test data, the 
veteran's presentation, and the history he recalled were all 
consistent with PTSD, and that the veteran was highly 
distressed, significantly depressed, anxious, and alienated 
from others.  He further suggested that is was likely that 
the veteran's use of alcohol in part masked the prominent 
PTSD symptoms, and indicated that it was significant that the 
1994 "breakdown" occurred within weeks of his abstaining 
from alcohol.  The Axis I diagnoses included PTSD, severe; 
and depression and panic attacks, while the Axis IV diagnosis 
identified the veteran's psychosocial and environmental 
problems as disruption of family by divorce and estrangement, 
inability to work, and exposure to combat.  The GAF score was 
40, indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment , thinking or 
mood.

A report of VA psychiatric examination, conducted in 
September 1997, cited a detailed military, marital, medical, 
educational, and occupational history offered by the veteran, 
and the examiner noted the veteran's history of postservice 
treatment at VA medical facilities.  In addition, the 
examination report cited the veteran's recounting of the 
frequency and severity of his psychiatric symptomatology.  
The veteran complained of unrelenting PTSD symptomatology, 
including flashbacks of a traumatic event, nightmares, 
[increased] startle response, anxiety, depression, and 
irritability.  He reported that he stopped working in 1994 
due to poor performance, irritability, and poor 
concentration, and stated that he had not been able to 
sustain employment since that time.  Mental status 
examination disclosed that the veteran had poor eye contact, 
soft, slowed and monotonous speech, a depressed mood, and a 
tearful, labile and constricted affect.  He appeared tense 
and fidgety, and his thought processes showed overdetermined 
ideation pertaining to his current predicament, and an 
average flow of association with no disorder of association.  
There was no psychotic ideation or ideas of reference, and he 
denied obsessive rituals or audio or visual hallucinations.  
He denied suicidal ideation other than on a fleeting basis, 
and denied current intent.  He was well-oriented, and his 
short-term and remote memory were intact.  He had difficulty 
with attention and concentration while doing serial seven's, 
as well as impaired problem solving.  The examiner noted that 
the veteran rationalizes his drinking as a way of medicating 
himself because of the flashbacks.  

The VA psychiatric examiner further stated that he had 
reviewed the veteran's claims file, noting the consistent 
references to depression.  He offered the opinion that as 
long as an individual was abusing alcohol, it would be very 
difficult to make a diagnosis of major depression alone, 
because the alcohol and the PTSD each have features of 
depression.  He further noted that when the veteran stayed 
sober for a couple of months in 1984 [sic], his PTSD symptoms 
flared up intensively, consistent with earlier observations 
by a VA physician that alcoholism did not account for his 
symptoms of PTSD.  He further noted that the veteran's 
persistent depression was present on a daily basis; that it 
was associated with his poor concentration; that major 
depression would have had episodes of remission and relapses; 
and that his depression had been more of a chronic course 
that went beyond the limits of PTSD.  Therefore, he 
concluded, the veteran had dysthymia as a second Axis I 
diagnosis.  

The diagnoses included PTSD, severe with late onset; 
dysthymia; and alcohol dependence, while the Axis IV 
diagnosis identified the veteran's psychosocial and 
environmental problems as divorce.  The current GAF score was 
estimated as 43, based on serious symptoms of PTSD with 
fleeting suicidal ideation and alcoholism.  The examiner 
further noted that the veteran had no friends, no job, and no 
close relationships with anybody, and that his GAF score of 
43 was compounded by occupational impairments and inability 
to hold down a job because of his irritability and poor 
concentration.

A report of VA psychiatric examination, conducted in October 
1997, cited the veteran's complaints of intermittent 
flashbacks almost daily, poor concentration, depression, 
nightmares, intermittent suicidal ideation without intent, 
hypervigilance, having problems being around people, and easy 
anger and irritability.  It was noted that the veteran had 
been married for 34 years, had two grown children, and had 
been divorced a month.  The veteran asserted that his divorce 
was caused by his problems with PTSD.  The examiner reviewed 
the veteran's military, medical, educational and occupational 
history, and noted the veteran's recounting of a traumatic 
event during service and the frequency and severity of his 
psychiatric symptomatology.  

Mental status examination revealed that the veteran was well-
oriented and cooperative; that his speech was relevant and 
coherent; that his memory for recent and past events was 
intact; and that he did not exhibit any disjointed thinking.  
His intelligence was estimated to be average, and he was able 
to name the presidents in reverse order, do serial seven's, 
and give abstract meanings to proverbs.  He was not 
delusional or suicidal, and he was not having hallucinations.  
His insight and judgment were good.  The Axis I diagnoses 
were PTSD and major depression with anxiety features, while 
the Axis IV diagnosis identified psychosocial and 
environmental problems of divorce, financial, and 
joblessness.  The current GAF score was 40, indicative of 
some impairment of reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment , thinking or mood.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
impairment under  38 C.F.R. Part 4,§ 4.125-4.130 (1999).  
Where entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD with anxiety and depression.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The record in this case shows that the veteran has been 
assigned psychiatric diagnoses which include PTSD with 
anxiety and depression; alcohol addiction; major depression; 
alcohol dependence, active; dysthymia; and major depression 
with anxiety features.  The Board is precluded from 
differentiating between the symptomatology attributable to a 
nonservice-connected disability and that attributable to a 
service-connected disability in the absence of medical 
evidence making such distinction.  See Mittleider v. West,  
11 Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  In this case, neither 
the VA psychological psychiatric examiners in April 1996 or 
those in September and October 1997 differentiated between 
the social and occupational impairment stemming from the 
veteran's service-connected PTSD with anxiety and depression 
(also diagnosed as dysthymia) and any other psychiatric or 
psychosocial disabilities found present.  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
addition, a VA General Counsel Precedent Opinion addressing 
the subject of retroactive applicability of revised rating 
schedule criteria to increased rating claims, issued April 
10, 2000 (VAGCOPREC 03-2000), held, in pertinent part, that 
when a provision of the rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should determine whether the intervening 
change is more favorable to the veteran and, if so, should 
apply that provision to rate the disability for periods on 
and after the effective date of the regulatory change.  
Further, it was held that in such cases, the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  

The record in this case shows that the veteran reopened his 
claim for a rating in excess of  10 percent for his service-
connected psychiatric disability in August 1994.  VA's 
Schedule for Rating Disabilities in effect prior to November 
7, 1996 provides that the evaluation of psychoneurotic 
disorders, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under  
38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (prior to November 7, 1996).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now codified 
at  38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
contained in a General Rating Formula for Mental Disorders 
now codified at newly designated  38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  That formula provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (on and after November 7, 1996).

The above-cited revision to VA's rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The Board 
finds that the criteria for rating mental disabilities in 
effect on and after November 7, 1996, reflect no substantive 
changes which would affect the evaluation for the veteran's 
service-connected PTSD with anxiety and depression or tend to 
be more favorable to the veteran those in effect prior to 
that date.  

While the veteran's appeal was pending, the formula for 
evaluating PTSD changed, as described above.  Following VA 
psychiatric examinations in April 1996 and in September and 
October 1997, the RO re-evaluated the veteran's case under 
both the old and the new criteria and determined that a  50 
percent disability rating was appropriate given the veteran's 
symptomatology.  In cases such as this, where a law or 
regulation changes after the claim has been filed or before 
administrative or judicial review has been concluded, the 
Board considers both the old and new rating formulas for 
evaluation of acquired psychiatric disorders, including PTSD, 
and applies the formula which is most favorable to the 
veteran's case.  Karnas, at 470;  VAGCOPREC 03-2000.

The findings on VA psychiatric and psychological examination 
and the other evidence have been set out fully in the 
Evidence section above, and will not be reiterated.  However, 
on review, the VA hospital summary from the VAMC, 
Brecksville, which assigned a GAF score of 65, shows that the 
veteran completed the addiction recovery treatment program 
for alcohol addiction, but was discharged from the program 
and the hospital for unauthorized absence and for drug 
(alcohol) use prior to completion of his PTSD evaluation.  
The Board finds that that evaluation was not based upon an 
adequate period of observation and evaluation. 

The record further shows that the US Postal Service was on 
the verge of terminating the veteran's employment September 
1994 due to his failure to show up for work or to call in; 
the issuance of two letters of discipline during that year; 
repeated misdeliveries of mail on his route; and loud and 
abusive language at work, but suspended that action because 
he submitted medical documentation that he was undergoing 
treatment for his PTSD and alcohol dependence.  However, his 
employment was subsequently discontinued and disability 
retirement was approved in April 1995.  

Further, the Board has carefully considered the April 1996 
reports of VA psychological evaluation and psychiatric 
examination, as described above, together with the April 1996 
letter from a VA psychologist, and the letters from the 
veteran, his spouse, and his brother.  That evidence shows 
that his family relationships continued to be strained, that 
the veteran had severe marital tension, that he was estranged 
from his children, and that he had difficulties in the 
relationship with his family and with his employment because 
of problems with co-workers, leading to the subsequent 
termination of his employment as a postal worker in January 
1995 and his disability retirement in April 1995.  In 
addition, psychiatric findings were consistent with PTSD and 
severe depression, and included anxiety and depression, at 
times with panic attacks and a lot of chronic guilt; and deep 
depression, difficulty concentrating, irritability and 
outbursts of anger, requiring ongoing psychotropic 
medication.  The veteran was shown to be able to tolerate 
only situations where work pressures and interpersonal 
stresses were very minimal and, while he was employed on a 
part-time basis, the circumstances were rather unique (e.g., 
works alone, minimal supervision).  The Board is of the 
opinion that employment which permits a worker to use high-
speed machining equipment while drinking alcohol on a daily 
basis is, at best, of marginal employment.  In addition, the 
only psychiatric examination of the veteran conducted during 
the period from the date of his reopened claim for increase 
until the date of the Board remand in July 1997 shows that 
his GAF score was estimated as 35, indicative of some 
impairment of reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  

In the Board's judgment, the medical and other evidence of 
record prior to the Board's remand order of July 1997 
demonstrates that the attitudes of all of the veteran's 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, that the 
veteran experienced some impairment of reality testing, 
communication, and major impairment in work, family 
relations, judgment, thinking or mood; and that he was 
demonstrably unable to obtain or retain employment under the 
criteria in effect prior to November 7, 1996.  The Board has 
also considered the veteran's entitlement to a schedular 100 
percent evaluation in light of the fact that the criteria 
provided under  38 C.F.R. Part 4, § 132, Diagnostic Code 
9411, in effect prior to November 7, 1996, are each 
independent bases for granting a 100 percent rating.  See  
Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  The Board 
finds that the evidence cited earlier in this paragraph is 
sufficient to warrant an increased schedular evaluation of 
100 percent under the provisions of  38 C.F.R. Part 4, § 132, 
Diagnostic Code 9411, in effect prior to November 7, 1996, 
and the holding of the Court in  Johnson,  7 Vet. App. at 97. 

The Board has also carefully reviewed the September 1997 
reports of VA psychological evaluation and psychiatric 
examination, and the October 1997 report of VA psychiatric 
examination.  That evidence shows that the psychiatric health 
care professionals who have examined the veteran under the 
criteria in effect since November 7, 1996, have assigned GAF 
scores of 40, 43, and 40, respectively, each indicative of 
some impairment of reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment , thinking or mood.  In addition, the VA 
examiner in September 1997 noted that the veteran had no 
friends, no job, and no close relationships with anybody, and 
that his GAF score of 43 was compounded by occupational 
impairments and inability to hold down a job because of his 
irritability and poor concentration (emphasis added).  

The criteria for a 100 percent schedular rating under the 
General Rating Formula for Mental Disorders requires a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Based upon the medical and other evidence of record, the 
Board finds that the evidence demonstrates total occupational 
and social impairment in the veteran on and after November 7, 
1996, including gross impairment in thought processes or 
communication, and grossly inappropriate behavior.  
Accordingly, the Board concludes that such disability 
warrants assignment of an increased schedular evaluation of  
100 percent.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 
9411 (on and after November 7, 1996).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased schedular rating of 100 percent for PTSD with 
anxiety and depression is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



